UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1074


JEAN-CLAUDE RINEHART,

                Plaintiff ─ Appellant,

          v.

THEODIS BECK; BOYD BENNETT;   JAMES PIERCE; LEWIS SMITH; JAMES
HUNSUCKER; JOHN GODFREY; J.   KELLY; T. HILDRETH; MR. CARLISS;
MR. WALN; MS. HARWOOD; TWO     UNKNOWN MAIL ROOM WORKERS; DR.
PAULA SMITH; ALVIN KELLER;    DEBRA B. MORRIS; MS. BARRINGER;
BILLIE S. MARTIN,

                Defendants ─ Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:09-ct-03019-D)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean-Claude Rinehart, Appellant Pro Se.    Oliver Gray Wheeler,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jean-Claude      Rinehart       appeals    the     district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the    record    and    find     no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Rinehart v. Beck, No. 5:09-ct-03019-D (E.D.N.C. Jan. 5,

2011).      We further deny Rinehart’s motion for appointment of

counsel.      We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented      in   the    materials

before   the    court   and   argument       would     not    aid   the   decisional

process.



                                                                            AFFIRMED




                                         2